ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-18 and 20 filed 06/27/2019 and are ENTERED.
Claims 1-8, 10-18 and 20 are presented for examination.

Examiner’s Statement for Reasons for Allowance
Claims 1-8, 10-18 and 20 are allowed. The following is an examiner’s statement for reasons for allowance: 
The 103 rejection is withdrawn. The Patent Trial and Appeal Board has found that the rejection of claims 1, 5, 8, 10, 11, 15, 18, and 20 over Boyd in view of Rosenfeld and further in view of Zaleski does not teach the limitations of the independent claims. It was found that Zaleski fails to teach analyzing catheter bottle images in a video window to determine drainage volume or other catheter management information and does not teach allowing a user to input an image of a drainage bottle, or a processor that analyzes such an image. A further search was conducted in view of these findings, however the references found do not teach the specific claim limitations of a user inputting an image of a drainage bottle or a processor that analyzes such an image. For these reasons, the rejection is withdrawn and the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774.  The examiner can normally be reached on 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626

/ROBERT A SOREY/Primary Examiner, Art Unit 3626